[Cite as Ohio State Bar Assn. v. United Fin. Sys. Corp., 124 Ohio St. 3d 301, 2010-Ohio-143.]




              OHIO STATE BAR ASSOCIATION v. UNITED FINANCIAL
                                SYSTEMS CORPORATION.
              [Cite as Ohio State Bar Assn. v. United Fin. Sys. Corp.,
                         124 Ohio St. 3d 301, 2010-Ohio-143.]
Unauthorized practice of law — Consent decree pursuant to Gov.Bar R. VII(5b)
        — Conduct enjoined.
(No. 2009-1645 ⎯ Submitted September 30, 2009 ⎯ Decided January 27, 2010.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                            Supreme Court, No. UPL 09-02.
                                  __________________
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law recommends our approval of a consent decree proposed by
relator, Ohio State Bar Association, and respondent, United Financial Systems
Corporation. We accept the board’s recommendation and approve the proposed
consent decree as follows:
        {¶ 2} 1.       Respondent, United Financial Systems Corporation, is a
corporation with its principal place of business in Indiana and is organized and
existing under the laws of that state.
        {¶ 3} 2.       Respondent, as a corporation, is not, and has never been, an
attorney admitted to practice, granted active status, or certified to practice law in
the state of Ohio pursuant to Rules I, II, VI, IX, or XI of the Ohio Supreme Court
Rules for the Government of the Bar.
        {¶ 4} 3.       Respondent has engaged in the unauthorized practice of law
by marketing and selling to residents of the state of Ohio living trusts and other
estate-planning and transfer documents.
                              SUPREME COURT OF OHIO




        {¶ 5} 4.      Respondent’s business practice of marketing and selling
estate-planning services included the following:
        {¶ 6} a.      Respondent solicited Ohio residents by conducting mass
mailings that encouraged recipients to return a postcard to obtain more
information. Respondent then contacted these potential clients by telephone to
schedule a meeting in the client’s home.
        {¶ 7} b.      Respondent      then       sent   an    estate-planning-assistance
representative, who was a nonlawyer affiliated with respondent, to meet with the
potential client and obtain various types of information necessary for the estate-
planning process. Specifically, the estate-planning-assistance representative had
the client complete (or assisted the client in completing) a personal and financial
organizer to provide information such as the client’s name, address, children’s
names, information regarding a trust (if the client desired a trust), names of
proposed executors, a list of assets, and other relevant information to be used in
the creation of the client’s estate plan.
        {¶ 8} c.      The estate-planning-assistance representative also made a
presentation about possible estate-planning options, including specific types of
documents that could be prepared for the client. This person also discussed legal
issues, even though the representative was not a lawyer.
        {¶ 9} d.      If   the    client     agreed     to   purchase   estate-planning
documentation from respondent, the estate-planning-assistance representative had
the client sign an agreement and receipt and collected a flat fee ranging from $695
to $2,495, which included the retention of an attorney selected by respondent.
The representative then submitted the personal and financial organizer and
payment directly to respondent.
        {¶ 10} e.     Upon receipt of the information and payment from the estate-
planning-assistance representative, respondent forwarded the client’s file,
including the personal and financial organizer, to an attorney.




                                             2
                               January Term, 2010




       {¶ 11} f.    Of the fee respondent collected for the preparation of estate-
planning documents, the attorney who participated in the preparation of the
documents received only $150 to $225, depending on the specific document
packages ordered by the client. The attorney also received $75 from respondent
for the preparation of an irrevocable life-insurance trust or a will document
package.
       {¶ 12} g.    Once the attorney had received the personal and financial
organizer, he or she would sometimes contact the client by telephone to discuss
the appropriate form of the client’s estate plan, verify the information previously
obtained by the estate-planning-assistance representative, and make certain that
the client understood what documents were to be completed.
       {¶ 13} h.    When the attorney obtained all the necessary information
from the client, the trust or estate-planning documents would be prepared. The
attorney then sent the documents to respondent, which then delivered them to the
client. The documents were not delivered to the client by the attorney.
       {¶ 14} i.    Respondent generally delivered the documents to the client
by sending a financial-planning-assistance representative, another nonlawyer
affiliated with respondent, to meet with the client. In addition to assisting the
client in executing the documents and reviewing the trust-funding process, the
financial-planning-assistance representative attempted to sell the client life
insurance, long-term-care insurance, and other insurance products.
       {¶ 15} j.    Generally, no lawyer was present at the execution of the
estate-planning documents, and the involved lawyer never saw the executed
documents.
       {¶ 16} 5.    As a result of the activities of respondent in Ohio and of its
activities at its principal place of business in the state of Indiana designed and
intended to take effect in Ohio, over 2,000 residents of the state of Ohio have
purchased estate- planning documents that may be of doubtful utility. In any



                                         3
                              SUPREME COURT OF OHIO




event, these persons have been subject to the unauthorized practice of law by
respondent.
        {¶ 17} 6.     It is the desire of the parties to settle this litigation.
        {¶ 18} 7.     Respondent ceased the marketing and sale of estate-planning
services prior to the filing of relator’s complaint and has fully cooperated with
relator’s investigation of this matter.
        {¶ 19} 8.     Relator does not recommend the imposition of civil penalties
pursuant to Gov.Bar R. VII(8)(B).
        {¶ 20} It is hereby ordered:
        {¶ 21} A.     Respondent is enjoined from all activities that constitute the
unauthorized practice of law, including:
        {¶ 22} (i)    the marketing, sale, or preparation of legal documents in
Ohio by or on behalf of respondent;
        {¶ 23} (ii)   the rendering of advice regarding legal documents by or on
behalf of respondent;
        {¶ 24} (iii) facilitation or assistance with respect to any amendment to
legal documents; and
        {¶ 25} (iv) providing any advice regarding settling or processing of
trusts or estates, provided, however, that respondent can continue to assist its
customers in processing insurance and annuity claim forms and can perform other
authorized activities as an insurance agency registered with the Ohio Department
of Insurance, including the sale of insurance and annuities.
        {¶ 26} B.     Written notice, at respondent’s cost, shall be provided (either
by relator or under relator’s supervision) to all persons who have received
services from respondent that:
        {¶ 27} (i)    respondent has ceased the marketing and sale of estate-
planning services;




                                            4
                                   January Term, 2010




       {¶ 28} (ii)     this court has determined that the preparation, marketing, and
sale of estate-planning documents constitute the unauthorized practice of law; and
       {¶ 29} (iii) respondent has fully cooperated with relator’s investigation
of this matter, and as part of the consent decree entered into between the parties
and approved by the court, this court has ordered respondent to cease the
marketing, sale, and preparation of estate-planning services;
       {¶ 30} (iv) clients should contact an attorney of their choosing who is
not affiliated with or paid by respondent:
       {¶ 31} (a)      to determine whether the trust or other documents prepared
through respondent meets the client’s needs, or
       {¶ 32} (b)      for purposes of preparing any modifications or amendments
to their estate-planning documents.
       {¶ 33} The form, content, and delivery of this notice shall be in a manner
satisfactory to relator. At relator’s option, respondent shall provide to relator the
name and address of every person residing in Ohio who received a legal
document through respondent.
       {¶ 34} C.       Respondent shall be assessed all costs of this matter pursuant
to Gov.Bar R. VII(8)(A).
       {¶ 35} Costs are taxed to respondent.
                                                                          So ordered.
       MOYER,        C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
       Jones Day, David A. Kutik, and Jonathan F. Feczko; and Eugene P.
Whetzel, Bar Counsel, for relator.
       Kegler, Brown, Hill & Ritter, L.P.A., Geoffrey Stern, and Christopher J.
Weber, for respondent.
                              ______________________



                                               5